DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on November 7, 2022, is acknowledged.
Claims 12, 13, 25, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 7, 2022.
Claims 1-11 and 14-24 are pending and addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 11, 14-15, 19-22, and 24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palese (US 20140257355).
	Regarding claims 1-2, 6-9, and 11, Palese discloses a suture anchor (14), comprising:
	(claim 1) an elongate cylindrical body (14A) having a proximal terminal end surface, a distal terminal end surface, a lumen extending from the distal terminal end surface, towards the proximal terminal end surface, and to an opening formed in the elongate cylindrical body (cylindrical body includes three lumens 114, 116, and 118 that read on the claimed lumen), and at least one bone engaging feature formed on an outer surface of the elongate cylindrical body (120, 122),
	wherein the distal terminal end surface surrounds the lumen formed therein (see Fig. 3), and a first portion of the distal terminal end surface disposed on one side of the lumen projects further away from the proximal terminal end surface than a second portion of the distal terminal end surface disposed on a second, opposed side of the lumen projects from the proximal terminal end surface (see annotated Fig. 7 below) such that the first portion is configured to locate a bone hole for implantation of the suture anchor (see Figs. 6-7 showing the first portion being used in locating and implanting the suture anchor in the bone hole as part of the implanting process of the suture anchor);

    PNG
    media_image1.png
    371
    347
    media_image1.png
    Greyscale

	(claim 2) wherein the opening is formed in a side of the elongate cylindrical body such that a portion of the lumen extends from the outer surface to an inner wall that defines another portion of the lumen (see Fig. 4, wherein lumen 118 has an opening through the side of the elongate cylindrical body 14A) (The most relevant definition of “lumen” is “the canal, duct, or cavity of a tubular organ” as defined by Dictionary.com, and the definition is consistent with the use of “lumen” in the art. Dictionary.com further defines “duct” as “any tube, canal, pipe, or conduit by which a fluid, air, or other substance is conducted and conveyed”. Therefore, lumen 118 is considered to be a lumen with an opening in the side of the elongate cylindrical body 14A as claimed.);
	(claim 6) wherein the lumen extends through the body from the distal terminal end surface to the proximal terminal end surface (see Figs. 6-7);
	(claim 7) wherein the at least one bone engaging features comprises a plurality of ribs formed along a proximal portion of the outer surface (120);
	(claim 8) wherein the distal terminal end surface is substantially cylindrical in shape (see Fig. 3), and a thickness of the first portion of the distal terminal end surface is greater than a thickness of the second portion of the distal terminal end surface (see Fig. 3, wherein the distal terminal end surface at the first portion extends the full thickness of the cylindrical body, but the distal terminal end surface at the second portion is bifurcated by the side opening of lumen 118, thus having a smaller thickness);
	(claim 9) wherein the first portion of the distal terminal end surface includes a substantially flat shoulder (see Figs. 6-7 showing the distal terminal surface as flat and abutting the proximal surface of cylindrical body 14B as a shoulder); and
	(claim 11) further comprising a cylindrical wedge having a distal-most surface that defines the first portion of the distal terminal end surface of the cylindrical body (see Figs. 6-7 wherein the distal portion of cylindrical body 14A is a cylindrical wedge forming the distal-most surface, including the portion defining the first portion of the distal terminal end surface).
	Regarding claims 14, 15, 19-22, and 24, Palese discloses a suture anchor (14), comprising:
	(claim 14) an elongate cylindrical body (14A) having a proximal terminal end surface, a distal terminal end surface, a lumen extending from the distal terminal end surface, towards the proximal terminal end surface, and to an opening formed in the elongate cylindrical body (cylindrical body includes three lumens 114, 116, and 118 that read on the claimed lumen), and at least one bone engaging feature formed on an outer surface of the elongate cylindrical body (120, 122), the distal terminal end surface having a first portion that extends further away from the proximal terminal end surface along a first longitudinal axis of the elongate cylindrical body than a second portion of the distal terminal end surface extends away from the proximal terminal end surface along a second longitudinal axis that is parallel to the first longitudinal axis, the first and second portions of the distal terminal end surface being on opposed sides of the outer surface of the elongate cylindrical body (see annotated Fig. 7 above);
(claim 15) wherein the opening is formed in a side of the elongate cylindrical body such that a portion of the lumen extends from the outer surface to an inner wall that defines another portion of the lumen (see Fig. 4, wherein lumen 118 has an opening through the side of the elongate cylindrical body 14A) (The most relevant definition of “lumen” is “the canal, duct, or cavity of a tubular organ” as defined by Dictionary.com, and the definition is consistent with the use of “lumen” in the art. Dictionary.com further defines “duct” as “any tube, canal, pipe, or conduit by which a fluid, air, or other substance is conducted and conveyed”. Therefore, lumen 118 is considered to be a lumen with an opening in the side of the elongate cylindrical body 14A as claimed.);
	(claim 19) wherein the lumen extends through the body from the distal terminal end surface to the proximal terminal end surface (see Figs. 6-7);
	(claim 20) wherein the at least one bone engaging features comprises a plurality of ribs formed along a proximal portion of the outer surface (120);
	(claim 21) wherein the distal terminal end surface is substantially cylindrical in shape (see Fig. 3), and a thickness of the first portion of the distal terminal end surface is greater than a thickness of the second portion of the distal terminal end surface (see Fig. 3, wherein the distal terminal end surface at the first portion extends the full thickness of the cylindrical body, but the distal terminal end surface at the second portion is bifurcated by the side opening of lumen 118, thus having a smaller thickness);
	(claim 22) wherein the first portion of the distal terminal end surface includes a substantially flat shoulder (see Figs. 6-7 showing the distal terminal surface as flat and abutting the proximal surface of cylindrical body 14B as a shoulder); and
	(claim 24) further comprising a cylindrical wedge having a distal-most surface that defines the first portion of the distal terminal end surface of the cylindrical body (see Figs. 6-7 wherein the distal portion of cylindrical body 14A is a cylindrical wedge forming the distal-most surface, including the portion defining the first portion of the distal terminal end surface).
Claims 1-6, 11, 14-19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foerster (US 20020111653).

    PNG
    media_image2.png
    304
    565
    media_image2.png
    Greyscale

Regarding claims 1-6 and 11, Foerster discloses a suture anchor (56), comprising:
	(claim 1) an elongate cylindrical body (54) having a proximal terminal end surface, a distal terminal end surface, a lumen (66) extending from the distal terminal end surface, towards the proximal terminal end surface, and to an opening formed in the elongate cylindrical body (see Fig. 4B showing several openings to the lumen), and at least one bone engaging feature formed on an outer surface of the elongate cylindrical body (72),
	wherein the distal terminal end surface surrounds the lumen formed therein (see Fig. 6), and a first portion of the distal terminal end surface disposed on one side of the lumen projects further away from the proximal terminal end surface than a second portion of the distal terminal end surface disposed on a second, opposed side of the lumen projects from the proximal terminal end surface (see annotated Fig. 9A above) such that the first portion is configured to locate a bone hole for implantation of the suture anchor (see Figs. 2A-D showing the first portion being used in locating and implanting the suture anchor in the bone hole as part of the implanting process of the suture anchor);
(claim 2) wherein the opening is formed in a side of the elongate cylindrical body such that a portion of the lumen extends from the outer surface to an inner wall that defines another portion of the lumen (see annotated Fig. 9A above showing several side openings);
(claim 3) wherein a center of the opening is located approximately 90 degrees aground a circumference of the outer surface of the elongate cylindrical body from a side of the elongate cylindrical body that includes the distal-most portion of the first portion (see Fig. 6, wherein the opening 100 is located approximately 90 degrees around the circumference from an axis running from the proximal terminal end surface and the distal-most surface of the bore identification feature);
(claim 4) wherein a center of the opening is located approximately along a side of the elongate cylindrical body that includes the distal-most portion of the first portion (see annotated Fig. 6 above and Fig. 5 identifying a side opening that lies along a side of the first portion);
(claim 5) wherein a surface of the elongate cylindrical body that defines the opening includes a chamfer formed along a proximal end of the surface ([0070]);
(claim 6) wherein the lumen extends through the body from the distal terminal end surface to the proximal terminal end surface (see Fig. 4B); and
	(claim 11) further comprising a cylindrical wedge having a distal-most surface that defines the first portion of the distal terminal end surface of the cylindrical body (see Fig. 4A showing the distal-most surface formed at the end of a tapered cylindrical wedge).
Regarding claims 14-19 and 24, Foerster discloses a suture anchor (14), comprising:
	(claim 14) an elongate cylindrical body (54) having a proximal terminal end surface, a distal terminal end surface, a lumen (66) extending from the distal terminal end surface, towards the proximal terminal end surface, and to an opening formed in the elongate cylindrical body (see Fig. 4B showing several openings), and at least one bone engaging feature formed on an outer surface of the elongate cylindrical body (72), the distal terminal end surface having a first portion that extends further away from the proximal terminal end surface along a first longitudinal axis of the elongate cylindrical body than a second portion of the distal terminal end surface extends away from the proximal terminal end surface along a second longitudinal axis that is parallel to the first longitudinal axis, the first and second portions of the distal terminal end surface being on opposed sides of the outer surface of the elongate cylindrical body (see annotated Fig. 9A above);
(claim 15) wherein the opening is formed in a side of the elongate cylindrical body such that a portion of the lumen extends from the outer surface to an inner wall that defines another portion of the lumen (see annotated Fig. 9A above showing several side openings);
(claim 16) wherein a center of the opening is located approximately 90 degrees aground a circumference of the outer surface of the elongate cylindrical body from a side of the elongate cylindrical body that includes the distal-most portion of the first portion (see Fig. 6, wherein the opening 100 is located approximately 90 degrees around the circumference from an axis running from the proximal terminal end surface and the distal-most surface of the bore identification feature);
(claim 17) wherein a center of the opening is located approximately along a side of the elongate cylindrical body that includes the distal-most portion of the first portion (see annotated Fig. 6 above and Fig. 5 identifying a side opening that lies along a side of the first portion);
(claim 18) wherein a surface of the elongate cylindrical body that defines the opening includes a chamfer formed along a proximal end of the surface ([0070]);
(claim 19) wherein the lumen extends through the body from the distal terminal end surface to the proximal terminal end surface (see Fig. 4B); and
	(claim 24) further comprising a cylindrical wedge having a distal-most surface that defines the first portion of the distal terminal end surface of the cylindrical body (see Fig. 4A showing the distal-most surface formed at the end of a tapered cylindrical wedge).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Palese.
	Regarding claims 10 and 23, Palese discloses the suture anchor of claims 1 and 14, but not (claim 10) wherein the first portion projects at least about 0.5 mms further away from the proximal terminal end surface than the second portion projects away from the proximal terminal end surface; or (claim 23) wherein an amount the first portion of the distal terminal end surface extends further away from the proximal terminal end surface along the first longitudinal axis of the elongate cylindrical body is at least 0.5 mms greater than an amount the second portion of the distal terminal end surface extends away form the proximal terminal end surface along the second longitudinal axis.
	Palese does disclose a first portion projecting further away from the proximal terminal end than a second portion (see annotated Fig. 7 above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to project the first portion in Palese at least 0.5 mm further away from the proximal terminal end than the second portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the suture anchor of Palese would not operate differently with the claim projection distance since the device is designed to provide a suture anchor in a bone hole, and one having ordinary skill in the art understands the typical size needs for suture anchors in a bone hole. Applicant places no criticality on the range claimed, simply stating the distance “can be approximately at least about 0.5 millimeters”. Therefore, it would have been obvious to make the first portion of Palese project at least about 0.5 mms further from the proximal terminal surface than the second portion as claimed in claims 10 and 23.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster.
	Regarding claims 10 and 23, Foerster discloses the suture anchor of claims 1 and 14, but not (claim 10) wherein the first portion projects at least about 0.5 mms further away from the proximal terminal end surface than the second portion projects away from the proximal terminal end surface; or (claim 23) wherein an amount the first portion of the distal terminal end surface extends further away from the proximal terminal end surface along the first longitudinal axis of the elongate cylindrical body is at least 0.5 mms greater than an amount the second portion of the distal terminal end surface extends away form the proximal terminal end surface along the second longitudinal axis.
	Foerster does disclose a first portion projecting further away from the proximal terminal end than a second portion (see annotated Fig. 9A above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to project the first portion in Foerster at least 0.5 mm further away from the proximal terminal end than the second portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the suture anchor of Foerster would not operate differently with the claim projection distance since the device is designed to provide a suture anchor in a bone hole, and one having ordinary skill in the art understands the typical size needs for suture anchors in a bone hole. Applicant places no criticality on the range claimed, simply stating the distance “can be approximately at least about 0.5 millimeters”. Therefore, it would have been obvious to make the first portion of Foerster project at least about 0.5 mms further from the proximal terminal surface than the second portion as claimed in claims 10 and 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771